Hutchinson, Chancellor,
pronounced the decree of the Court. — The only questions, in this case, arise upon the plea of the statute of limitations, and the plea of the presumptive bar, resting upon lapse of lime and other circumstances in evidence; and upon the same matters presented and insisted upon, in the defendant’s answer, which is traversed. These may as well be considered together, as to take a separate view of them. The contract, upon which the orator relies to show the agency of the defendant, bears date in March, 1803, and the complaint was first entered in court at the January term, 1825. So that more •than twenty years elapsed after the making of this contract before the commencement of this suit. But the contract contemplated that the agency would continue for a period ; but how long does not appear. It might be understood to run but a few months or weeks ; and it might be understood to run for several years. Now the orator objects, that neither the statute of limitations, nor the presumptive bar, could affect him, till the agency was at an end, and a demand made. We therefore enquire, when did the agency close ? The orator has adduced no proof upon this point. He has not shown any titles or monies coming to the defendant for the joint benefit within twenty years before the bill or suit was commenced. The deeds,-shown by the defendant to have been given to the three in November and December, 1805, make no-items in any account but what balanced as it run. The deed from Fay to the defendant, in 1S05, and the notes of the orator to the defendant, given in 1799, and existing, and payments upon them in January, 1806, are circumstances, that go in aid of the bar set up by the defendant. They also go in aid oflapse of time to raise the presumption, that, if the orator ever had any claim for the accounting now sought, he long since made a demand of the defendant to render that account; so that the statute of limitations would run, as well as the presumptive bar of twenty years attach. Wherever a demand is necessary to perfect or mature a claim, that demand may be presumed from lapse of time and frequent deal between the parties, as much as any other necessary fact can be presumed from appropriate circumstances. It would seem incredible,, that the orator and respondent should live in the same village, and the defendant have notes against the orator, upon which payments were made and indorsed, and the orator *88bis present claim against the defendant, and never request him to come to a settlement, till the statute had rolled over his dahn more than three times, alter the existence of the last item ^16 accounb as exhibited in proof on trial. There is sufficient ground to presume a demand, and let the statute run against the claim of the orator ; and also to presume a settlement of any claim the orator ever had against the defendant, growing out of his agency created by said contract.
The decree of the courtis that the bill be dismissed, with cost.